DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 3/6/19 and have been received and made of record.  Note the acknowledged PTO-1449 form enclosed herewith.   

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “6034” not in Figs. 3A-3E, but in para. [0074]; “5128” not in Fig. 14E (see para. [0103]).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description:”202”, “204”, “208”,”210” “212”, “214” and “5406”.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: para. [0022], recites “joints 6900”, however, it was previously designated at junctions in para. [0057];  the use of the term VELCRO®, which is a trade name or a mark used in commerce, has been noted in this application.  The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as, TM, SM, or ® --.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-8, 12, 19-21 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2015/061352 A2 (“Canner et al.”).

As regards claim 1, Canner et al. discloses a negative pressure wound closure device that discloses Applicant’s presently claimed invention.  More specifically, Canner et al. discloses a wound closure device, comprising: a stabilizing structure (5114 or 6302) for insertion into a wound (5100, for example); a top layer of foam (5116 or 6352) attached to a top of the stabilizing structure, the top layer of foam conforming to the shape of the stabilizing structure; a bottom layer of foam (5102 or 6354) positioned or positionable underneath the stabilizing structure (see para. [0238]). Canner et al. further discloses in para. [0238] that foam layer (4600), constructed from absorbent material (thereby being constructed from hydrophilic foam), can be used to form a top layer foam and a bottom layer form, and can be used with any stabilizing structure.  As can be seen from annotated Fig. 22B below, the top and bottom layers of foam comprise a lip that is configured to extend outward relative to the stabilizing structure.
 As regards claim 3, Canner et al. discloses the wound closure device of claim 1, wherein the bottom layer of foam is attached to a bottom of the stabilizing structure (as can be read from [0239], foam layer (4600) may comprise fingers (4602) that can extend from the form layer into the stabilizing structure’s cells and gaps; thus, these fingers attach the foam layers to the stabilizing structure.
As regards claim 4, Canner et al. discloses the wound closure device of claim 1, further comprising a middle layer of foam (6304, see Fig. 22A) attached to a bottom of the stabilizing structure via the bottom layer of foam, the middle layer of foam conforming to the shape of the stabilizing structure (shown in Fig. 20A).


    PNG
    media_image1.png
    691
    764
    media_image1.png
    Greyscale

As regards claim 5, Canner et al. discloses the wound closure device of claim 4, wherein the bottom layer of foam is attached to the middle layer of foam (as shown in Fig. 22A).
As regards claim 6, Canner et al. discloses the wound closure device of claim 1, wherein the stabilizing structure has an oculiform shape (see Fig. 19A-19B, which show eye-shaped structures).
As regards claim 7, Canner et al. discloses the wound closure device of claim 1 wherein the stabilizing structure is configured to collapse more in a horizontal 
As regards clam 8, Canner et al. discloses the wound closure device of claim 1, wherein the wound closure device further comprises an organ protection layer.  As can be read from para. [0170], Canner et al. discloses that a soft polymer could be molded over the entire stabilizing structure or wound closure devices to protect the organ.  Further disclosed at para. [0174], lines 6-7 is that “an organ protection layer may be provided in the wound before placement of the stabilizing structure.”  See also para. [0191] which discloses a tissue protection layer 5170 which may be cut to size to be placed over the wound site 5100…Such a tissue protection layer may be constructed from any suitable material such as a biocompatible polymer.”
As regards claim 12, Canner et al. discloses the wound closure device of claim 1, wherein the bottom layer of foam comprises cuts, the cuts defining frangible portions of the foam (see para. [0240], lines 1-3 which discloses that “the foam layer (4600) can have perforations or pre-cuts to allow portions of the foam layer 4600 to be easily torn away to shape the foam for a particular wound”).
As regards claim 19, Canner et al. discloses the wound closure device of claim, further comprising a source of negative pressure (para. [0007], lines 6-7 recites “[t]he devices, methods, and systems may be simultaneously used with negative pressure to remove wound fluids.”)
As regards claims 20 and 21, Canner et al. discloses the wound closure device of claim 1, further comprising a drape (5120) for sealing the wound closure device within the wound and a port (5122), wherein the port is configured to transmit negative 
As regards claim 31, Canner et al. discloses a method of treating a wound, comprising: providing a stabilizing structure (6302); attaching a top layer of foam (6352) to a top of the stabilizing structure; attaching a hydrophilic bottom layer of foam (6354) to a bottom of the stabilizing structure, the bottom layer of foam comprising a lip extending outward into the surrounding tissue (lip comprises members 6304,6308, see Fig. 22A, although the anchoring layer is not labeled); and inserting the stabilizing structure into the wound, wherein after insertion the lip engages tissue to prevent the stabilizing structure from lifting upwards in a direction out of the wound (see para. [0176]; the tissue anchors are pressed and embedded into the surrounding tissue to anchor the device).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canner et al. as applied to claim 1 above, and further in view of U.S. Patent No. 6,398,767 (“Fleischmann”).
As regards claim 2, Canner et al. discloses the wound closure device of claim 1 as discussed above, except wherein the bottom layer of foam comprises polyvinyl alcohol (PVA).  However, Fleischmann discloses an analogous wound treatment device comprising a layer foam padding (12) constructed from polyvinyl alcohol foam.  .

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canner et al.
As regards claim 9, Canner et al. discloses the wound closure device of claim 8, but does not explicitly recite the organ protection layer comprises polyurethane.  However, Canner et al. discloses that certain embodiments (Figs. 24-27B) provide for a wound contact layer (1050) to be placed over a wound site, such wound contact layer may be constructed from polymers such as polyurethane, polyethylene, etc.  Since Canner et al. discloses a wound contact layer may be constructed from a polymer such as polyurethane, it would have been obvious to one having ordinary skill in the art before the effective time of filing to construct the organ protection layer from commonly used polyurethane since to achieve the predictable result of providing a barrier to tissue beneath the wound closure device that is a biocompatible polymer and would not adversely affect the wound.

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canner et al. as applied to claim 8 above and in further view of U.S. Patent Application Publication No. 2004/0030304 (“Hunt et al.”).
As regards claims 10 and 11, Canner et al. discloses the wound closure device of claim 8, except wherein the bottom layer of foam is sandwiched between two organ protection layers.  Hunt et al., however, in its disclosure of an analogous wound closure device teaches it is known to sandwich a foam layer (36) between two organ protecting sheets (elastomeric sheets 28) and wherein the elastomeric sheets (38) are sealed on their periphery in a manner that surrounds foam layer (36) such that the bottom layer of foam is fully encased within the organ protection layers in order to greatly reduce the occurrence of adhesions, as well as allow for use both over/on wherein the edges of the layer are in contact with the skin surrounding the wound or within a wound see para. [0030-0031]).
In view of Hunt et al., it would have been obvious to one having ordinary skill in the art before the effective time of filing to have modified Canner et al. such that its bottom foam layer is sandwiched between two organ protection layers, wherein the elastomeric sheets are sealed on their periphery in a manner that surrounds foam layer  such that the bottom layer of foam is fully encased within the organ protection layers in order to greatly reduce the occurrence of adhesions, as well as allow for use both over/on and within a wound.

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Canner et al. in view of Hunt et al.
As regards claim 22, Canner et al. discloses a wound closure device that substantially discloses Applicants’ presently claimed invention.  More specifically, Canner et al. a wound closure device comprising: a stabilizing structure (5114 or 6302) 
Canner et al. fails to teach the bottom layer of foam is sandwiched between two organ protection layers.  Hunt et al., however, in its disclosure of an analogous wound closure device teaches it is known to sandwich a foam layer (36) between two organ protecting sheets (elastomeric sheets 28) and wherein the elastomeric sheets (38) are sealed on their periphery in a manner that surrounds foam layer (36) such that the bottom layer of foam is fully encased within the organ protection layers in order to greatly reduce the occurrence of adhesions, as well as allow for use both over/on wherein the edges of the layer are in contact with the skin surrounding the wound or within a wound see para. [0030-0031]).
In view of Hunt et al., it would have been obvious to one having ordinary skill in the art before the effective time of filing to have modified Canner et al. such that its bottom foam layer is sandwiched between two organ protection layers, wherein the elastomeric sheets are sealed on their periphery in a manner that surrounds foam layer  such that the bottom layer of foam is fully encased within the organ protection layers in 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796.  The examiner can normally be reached on Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIM M LEWIS/Primary Examiner, Art Unit 3786